DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/16/2020 has been entered. Claims 1-20 and 22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every claim objection and some of the 112(b) rejections of claims 1-20 previously set forth in the Non-Final Office Action mailed 09/17/2020. 

Specification
The disclosure is objected to because of the following informalities:  
In paragraph 0020, line 2, “the first and shear waves” should read “the first and second shear waves”.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, lines 1-2, “at the least” should read “the at [[the]] least”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 15-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “a second excitation position” in line 3 in the first wherein clause. It is unclear if this is the same as the “second excitation position” in claim 1 or different.
Claim 4 recites “a first shear wave” in line 2. It is unclear if this is the same as a “first shear wave” in claim 1 or different.
Claims 15 and 18 recite “at least one mechanical parameter” in line 1. It is unclear if this is the same as the “at least one mechanical parameter” in the last paragraph or different.
Claims 16 and 19 are also rejected under 35 U.S.C. 112(b) because they inherit the indefiniteness of the claim(s) they depends upon.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 5-9, 12-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 20160192906), hereinafter Lee.
Regarding claim 1, Lee teaches a method (“A method of generating an elastography image” Abstract) for determining at least one mechanical parameter ("shear modulus" [0151]) for a sample (object 10 [0082]; a tissue [0083]; Fig. 2) having a target region ("a region of interest (ROI)" [0086]) using constructive shear wave displacement (“constructive interference may occur between two push signals on a predetermined axis parallel to an axial direction of a plurality of transducer elements." [0143], Figs. 1, 7. Note that the two push signals cause the constructive displacement that generates shear waves that are amplified by the “constructive interference” and “the shear wave traveling in a direction (i.e. a lateral direction) perpendicular to a direction in which the push signal is applied" [0159]), the method comprising:
generating a first shear wave (a shear wave generated by “push signal 711,” [0155], Fig. 7) in the target region at a first excitation position (“the first unfocused push signal 711 transmitted from the first group 701" [0155], Fig. 7. Position of the first group 701 is a first excitation position) and a second shear wave (a shear wave generated by “push signal 712,” [0155], Fig. 7) in the target region at a second excitation position (“unfocused push signal 712 transmitted from the second group 702… such that …unfocused push signals 711 and 712 may be symmetrical to each other with respect to a predetermined axis 705." [0155], Fig. 7. Position of the second group 702 is a second excitation position);
around “axis 705" [0155], Fig. 7. Because tracking pulses track the shear waves [0103], they would be in the same locations as the shear waves, i.e., where shear waves are concentrated around the “axis 705” due to the “narrowing lateral widths” of the push signals [0157]) that is between the first and second excitation positions (tracking position is between the first and second excitation positions according to the symmetry because the wave maximum is shown as a narrow region at the “axis 705" in Fig. 7. Therefore, the generated shear waves will propagate from the “axis 705": “unfocused push signals 711 and 712 may be symmetrical to each other with respect to a predetermined axis 705." [0155], Fig. 7. “As shown in FIG. 7, the ultrasound diagnosis apparatus 1000 according to an exemplary embodiment may transmit the unfocused push signals 711 and 712 that are steered to arrive on the predetermined axis 705 for the same period of time, thereby narrowing lateral widths of the unfocused push signals 711 and 712.” [0157]. Because tracking pulses track the shear waves, they would be in the same locations as the shear waves: “the transmission unit 1021 …may transmit the detection ultrasound signal for tracking the shear wave to the object in which the shear wave is generated by the push signal." [0103]);
receiving corresponding echo signals for the tracking pulses at the tracking position in the target region (“an ultrasound transmission/reception unit including a reception unit configured to receive a response signal in response to the detection ultrasound signal from the object;” [0026]; “the ultrasound diagnosis apparatus 1000 may transmit a detection ultrasound signal to the object 
determining at least one mechanical parameter (“a shear wave parameter” [0114]; “the propagation velocity of the shear wave or a shear modulus" [0151]) of the target region ("A general elasticity of a body tissue is in proportion to a square of the propagation velocity of the shear wave, and thus the propagation velocity of the shear wave is faster in a tumor having a higher elasticity than that of normal tissue.  The ultrasound diagnosis apparatus 1000 may generate the elastography image by mapping the propagation velocity of the shear wave or a shear modulus thereof to a color." [0151], Fig. 1) based on at least one parameter (displacement [0111], Fig. 3) of a constructive shear wave displacement (“The image processing unit 1030 may calculate a displacement of the object presented by the ultrasound image frames by comparing the plurality of ultrasound image frames.  The image processing unit 1030 may acquire information regarding the elasticity of a tissue included in the object based on the calculated displacement between the ultrasound image frames" [0111], Fig. 3) from the first and second shear waves simultaneously displacing tissue at the tracking position ("The ultrasound diagnosis apparatus 1000 may steer and transmit push signals such that constructive interference may occur between two push signals on a predetermined axis parallel to an axial direction of a plurality of transducer elements." [0143], Figs. 1, 7).
Regarding claim 2, Lee teaches the method of claim 1, wherein the at least one parameter of the constructive shear wave displacement comprises at least one of a time of a peak displacement of tissue, an inflection in a displacement slope of tissue displacement at the tracking position and a relative or absolute displacement amplitude (“displacement of the The “displacement of the object” is a relative or absolute displacement amplitude) of the constructive shear wave displacement from the first and second shear waves (“The image processing unit 1030 may calculate a displacement of the object presented by the ultrasound image frames by comparing the plurality of ultrasound image frames.  The image processing unit 1030 may acquire information regarding the elasticity of a tissue included in the object based on the calculated displacement between the ultrasound image frames" [0111], Fig. 3).
Regarding claim 5, Lee teaches the method of claim 1, wherein the step of determining the at least one mechanical parameter (“a shear wave parameter” [0114]) of the target region is based on analyzing echo signals at the tracking position to determine a time-of-flight difference and/or velocity estimate of the shear wave (“the image processing unit 1030 may measure a shear wave parameter indicating a characteristic of the shear wave based on the response signal received from the object.  The shear wave parameter may include at least one of a propagation velocity Vs of the shear wave and an attenuation coefficient .alpha.  thereof.” [0114]; “the ultrasound diagnosis apparatus 1000 may determine a propagation velocity of the shear wave in each region inside the object using the response signal.  The ultrasound diagnosis apparatus 1000 may generate the elastography image using the propagation velocity of the shear wave” [0150]. "The ultrasound diagnosis apparatus 1000 may generate the elastography image by mapping the propagation velocity of the shear wave … thereof to a color." [0151], Fig. 1).
Regarding claim 6, Lee teaches the method of claim 1, wherein the first and second excitation positions (positions of the “push signals 711 and 712” [0155], Fig. 7) correspond to positions of ultrasound array elements (“the first unfocused push signal 711 transmitted from the first group 701…unfocused push signal 712 transmitted from the second group 702" [0155], Fig. Position of the first group 701 of array elements is a first excitation position; position of the second group 702 is a second excitation position) that transmit an excitation pulse (“push signals 711 and 712” [0155], Fig. 7) sufficient to generate a shear wave (“a shear wave is generated by the unfocused push signals transmitted in operation S610” [0148], Figs. 1, 6-7) in the target region ("a region of interest (ROI)" [0086]).
Regarding claim 7, Lee teaches the method of claim 1, wherein the tracking position corresponds to a position of an ultrasound array element (position of “the transducer elements of the probe 1010." [0105]-[0106]; Figs. 1, 6-7) that transmits the tracking pulses and receives the echo signals ("The transmission unit 1021 may transmit the detection ultrasound signal to the object by using the transducer elements of the probe 1010." [0105]. "Meanwhile, the reception unit 1022 may receive, from the object, the response signal of the detection ultrasound signal transmitted to the object.  The reception unit 1022 may control the plurality of transducer elements included in the probe 1010 to transmit and receive the ultrasound signal so as to track the shear wave" [0106]; “the ultrasound diagnosis apparatus 1000 may transmit a detection ultrasound signal to the object in which a shear wave is generated by the unfocused push signals transmitted in operation S610” [0148], Figs. 1, 6-7).
Regarding claim 8, Lee teaches the method of claim 1, wherein the at least one mechanical parameter includes at least one of shear elasticity modulus (shear modulus" [0151]), Young's modulus, storage modulus dynamic shear viscosity, shear wave velocity (“the propagation velocity of the shear wave" [0151]) and mechanical impedance of the target region (at least one of the parameters is required by the claim).
Regarding claim 9, Lee teaches the method of claim 1, wherein the target region comprises an in vivo human tissue sample (a tissue [0083]; Fig. 2).
Regarding claim 12, Lee teaches the method of claim 1, wherein the echo signals of the sample are detected with an externally applied ultrasound array ("Meanwhile, the reception unit 1022 may receive, from the object, the response signal of the detection ultrasound signal transmitted to the object.  The reception unit 1022 may control the plurality of transducer elements included in the probe 1010 to transmit and receive the ultrasound signal so as to track the shear wave" [0106]; Figs. 1-2. Ultrasound array of probe 1010, Fig. 2).
Regarding claim 13, Lee teaches the method of claim 1, wherein the first and second shear waves are generated with an applied shear wave source (“transducer elements” [0169]) comprising an ultrasound transducer and/or mechanical vibrator ("FIG. 8 illustrates the time delay applied to each transducer element when 24 transducer elements are used to transmit push signals but the exemplary embodiments are not limited thereto.  Various numbers of transducer elements may be used to transmit push signals." [0169]).
Regarding claim 14, Lee teaches the method of claim 1, wherein the first and second shear waves comprise a displacement (the push signal [0159]) that is orthogonal (perpendicular [0159]) to a propagation direction (a direction of “propagation velocity” [0159]) of the first and second shear waves ("a propagation velocity of the shear wave traveling in a direction (i.e. a lateral direction) perpendicular to a direction in which the push signal is applied varies according to the depth," [0159]).
Regarding claim 15, Lee teaches a computer program product (“One or more of the above embodiments may be implemented as computer readable codes in a non-transitory computer readable recording medium.  The non-transitory computer readable recording medium may include a program instruction, a local data file, a local data structure, or a combination thereof.  The non-transitory computer readable recording medium may be specific to exemplary 
computer readable program code (“computer readable codes” [0346]) configured to generate a first shear wave (push signal 711, [0155], Fig. 7) in the target region at a first excitation position (“the first unfocused push signal 711 transmitted from the first group 701" [0155], Fig. 7. Position of the first group 701 is a first excitation position) and a second shear Position of the second group 702 is a second excitation position);
computer readable program code (“computer readable codes” [0346]) configured to transmit tracking pulses in the target region (“transmit a detection ultrasound signal to the object in which a shear wave is generated by the unfocused push signals” [0026]. “Operations S620 and S630, the ultrasound diagnosis apparatus 1000 may transmit a detection ultrasound signal to the object in which a shear wave is generated by the unfocused push signals transmitted in operation S610” [0148], Figs. 1, 6-7) at a tracking position (around “axis 705" [0155], Fig. 7. Because tracking pulses track the shear waves [0103], they would be in the same locations as the shear waves, i.e., where shear waves are concentrated around the “axis 705” due to the “narrowing lateral widths” of the push signals [0157]) that is between the first and second excitation positions (tracking position is between the first and second excitation positions according to the symmetry because the shear wave maximum is shown as a narrow region at the “axis 705" in Fig. 7: “unfocused push signals 711 and 712 may be symmetrical to each other with respect to a predetermined axis 705." [0155], Fig. 7. “As shown in FIG. 7, the ultrasound diagnosis apparatus 1000 according to an exemplary embodiment may transmit the unfocused push signals 711 and 712 that are steered to arrive on the predetermined axis 705 for the same period of time, thereby narrowing lateral widths of the unfocused push signals 711 and 712.” [0157]. Because tracking pulses track the shear waves, they would be in the same locations as the shear waves: “the transmission unit 1021 …may transmit the detection ultrasound signal for tracking the shear wave to the object in which the shear wave is generated by the push signal." [0103]);

computer readable program code (“computer readable codes” [0346]) configured to determine at least one mechanical parameter (“a shear wave parameter” [0114]; “the propagation velocity of the shear wave or a shear modulus" [0151]) of the target region based on at least one parameter of a constructive shear wave displacement (The image processing unit 1030 may calculate a displacement of the object presented by the ultrasound image frames by comparing the plurality of ultrasound image frames.  The image processing unit 1030 may acquire information regarding the elasticity of a tissue included in the object based on the calculated displacement between the ultrasound image frames" [0111], Fig. 3) from the first and second shear waves simultaneously displacing tissue at the tracking position ("The ultrasound diagnosis apparatus 1000 may steer and transmit push signals such that constructive interference may occur between two push signals on a predetermined axis parallel to an axial direction of a plurality of transducer elements." [0143], Figs. 1, 7).
Regarding claim 16, Lee teaches the computer program product of claim 15, wherein the at least one parameter of the constructive shear wave displacement comprises at least one of a time of a peak displacement of tissue, an inflection in a displacement slope of tissue The “displacement of the object” is a relative or absolute displacement amplitude) of the constructive shear wave displacement from the first and second shear waves (“The image processing unit 1030 may calculate a displacement of the object presented by the ultrasound image frames by comparing the plurality of ultrasound image frames.  The image processing unit 1030 may acquire information regarding the elasticity of a tissue included in the object based on the calculated displacement between the ultrasound image frames" [0111], Fig. 3).
Regarding claim 18, Lee teaches a ultrasound system for determining at least one mechanical parameter (“the propagation velocity of the shear wave or a shear modulus" [0151]) for a sample (object 10 [0082]; a tissue [0083]; Fig. 2) having a target region ("a region of interest (ROI)" [0086]) using constructive shear wave displacement ("The ultrasound diagnosis apparatus 1000 may steer and transmit push signals such that constructive interference may occur between two push signals on a predetermined axis parallel to an axial direction of a plurality of transducer elements." [0143], Figs. 1, 7), the system comprising:
an ultrasound transducer array (“an array in which the plurality of transducer elements 701 and 702 are arranged." [0154], Fig. 7);
a controller ("an ultrasound transmission/reception unit 1020" [0090], Fig. 3) configured to control the ultrasound transducer array, the controller comprising:
a shear wave generator ("The ultrasound transmission/reception unit 1020 may control the probe 1010 to transmit the push signal to the object," [0093], Fig. 3. "The transmission unit 1021 may generate a spherical shear wave by transmitting a push signal focused on a point inside the object, may generate an oblique shear wave by sequentially transmitting push signals focused Position of the first group 701 is a first excitation position) and a second shear wave (push signal 712, [0155], Fig. 7) in the target region at a second excitation position (“unfocused push signal 712 transmitted from the second group 702… such that …unfocused push signals 711 and 712 may be symmetrical to each other with respect to a predetermined axis 705." [0155], Fig. 7. Position of the second group 702 is a second excitation position).
a signal analyzer (“the transmission unit 1021 …may transmit the detection ultrasound signal for tracking the shear wave to the object in which the shear wave is generated by the push signal." [0103], Fig. 3) configured to transmit tracking pulses in the target region (“transmit a detection ultrasound signal to the object in which a shear wave is generated by the unfocused push signals” [0026]. “Operations S620 and S630, the ultrasound diagnosis apparatus 1000 may transmit a detection ultrasound signal to the object in which a shear wave is generated by the unfocused push signals transmitted in operation S610” [0148], Figs. 1, 6-7) at a tracking position (around “axis 705" [0155], Fig. 7. Because tracking pulses track the shear waves [0103], they would be in the same locations as the shear waves, i.e., where shear waves are concentrated around the “axis 705” due to the “narrowing lateral widths” of the push signals [0157]) that is between the first and second excitation positions (tracking position is between the first and second excitation positions according to the symmetry because the shear wave maximum is shown as a narrow region at the “axis 705" in Fig. 7: “unfocused push signals 711 and 712 may Because tracking pulses track the shear waves, they would be in the same locations as the shear waves: “the transmission unit 1021 …may transmit the detection ultrasound signal for tracking the shear wave to the object in which the shear wave is generated by the push signal." [0103]) and to receive corresponding echo signals for the tracking pulses at the tracking position in the target region (“an ultrasound transmission/reception unit including a reception unit configured to receive a response signal in response to the detection ultrasound signal from the object;” [0026]; “the ultrasound diagnosis apparatus 1000 may transmit a detection ultrasound signal to the object in which a shear wave is generated by the unfocused push signals transmitted in operation S610 and receive a response signal to the detection ultrasound signal from the object.” [0148], Figs. 1, 6), and to determine at least one mechanical parameter (“a shear wave parameter” [0114]; “the propagation velocity of the shear wave or a shear modulus" [0151]) of the target region based on at least one parameter of a constructive shear wave displacement (The image processing unit 1030 may calculate a displacement of the object presented by the ultrasound image frames by comparing the plurality of ultrasound image frames.  The image processing unit 1030 may acquire information regarding the elasticity of a tissue included in the object based on the calculated displacement between the ultrasound image frames" [0111], Fig. 3) from the first and second shear waves simultaneously displacing tissue at the tracking position ("The ultrasound diagnosis apparatus 1000 may steer and transmit push signals such that constructive interference may occur between two push 
Regarding claim 19, Lee teaches the ultrasound system of claim 18, wherein the at least one parameter of the constructive shear wave displacement comprises at least one of a time of a peak displacement of tissue, an inflection in a displacement slope of tissue displacement at the tracking position and a relative or absolute displacement amplitude (“displacement of the object” [0111]. The “displacement of the object” is a relative or absolute displacement amplitude) of the constructive shear wave displacement from the first and second shear waves (“The image processing unit 1030 may calculate a displacement of the object presented by the ultrasound image frames by comparing the plurality of ultrasound image frames.  The image processing unit 1030 may acquire information regarding the elasticity of a tissue included in the object based on the calculated displacement between the ultrasound image frames" [0111], Fig. 3).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 16, and 18, and further in view of Kulakowski et al (US 20160030005), hereinafter, Kulakowski.

Regarding claim 3, Lee teaches the method of claim 1, wherein the tracking position is between the first and second excitation positions (tracking position is between the first and second excitation positions according to the symmetry because the wave maximum is shown as a narrow region at the “axis 705" in Fig. 7: “unfocused push signals 711 and 712 may be symmetrical to each other with respect to a predetermined axis 705." [0155], Fig. 7. “As shown in FIG. 7, the ultrasound diagnosis apparatus 1000 according to an exemplary embodiment may transmit the unfocused push signals 711 and 712 that are steered to arrive on the predetermined axis 705 for the same period of time, thereby narrowing lateral widths of the unfocused push signals 711 and 712.” [0157]. Because tracking pulses track the shear waves, they would be in the same locations as the shear waves, around the “axis 705" in Fig. 7: “the transmission unit 1021 …may transmit the detection ultrasound signal for tracking the shear wave to the object in which the shear wave is generated by the push signal." [0103]) such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at Note that the two push signals cause the constructive displacement that generates shear waves that are amplified by the “constructive interference” of the push signals [0143]).
Lee does not explicitly teach that the tracking position is equidistant from the first and second excitation positions such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at a same arrival time.
However, Kulakowski discloses systems and methods for steering multiple ultrasound beams, which is analogous art. Kulakowski teaches that the tracking position (220, Fig. 4) is equidistant from the first (206, Fig. 4) and second (208, Fig. 4) excitation positions such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at a same arrival time (“the beams 202 and 204 may be steered so that the beam axes 224 and 228 are not parallel with the central longitudinal axis 220.  For example, the ultrasound signals 202 and 204 may be steered toward another such that they converge to a focal point of a field of view, for example, of the ultrasound probe 200.  In at least one embodiment, the ultrasound signals 202 and 204 may be steered toward one another so that they Note that the absolute value of the angle  of beam axes 224 and 228 is the same. Therefore, the intersection point for steered push pulses 202 and 204 will be at the axis 220 equidistant from the first and second excitation positions in Fig. 4, also seen in Fig. 9).
Therefore, based on Kulakowski’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have the tracking position that is equidistant from the first and second excitation positions such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at a same arrival time, as taught by Kulakowski, in order to facilitate detection of shear waves by generating a higher energy shear wave thereby increasing signal-to-noise ratio (Kulakowski: [0070]).
Regarding claim 17, Lee teaches the computer program product of claim 16, wherein the tracking position is between the first and second excitation positions (tracking position is between the first and second excitation positions according to the symmetry because the wave maximum is shown as a narrow region at the “axis 705" in Fig. 7: “unfocused push signals 711 and 712 may be symmetrical to each other with respect to a predetermined axis 705." [0155], Fig. 7. “As shown in FIG. 7, the ultrasound diagnosis apparatus 1000 according to an exemplary embodiment may transmit the unfocused push signals 711 and 712 that are steered to arrive on the predetermined axis 705 for the same period of time, thereby narrowing lateral widths of the unfocused push signals 711 and 712.” [0157]. Because tracking pulses track the shear waves, they would be in the same locations as the shear waves, around the “axis 705" in Fig. 7: “the transmission unit 1021 …may transmit the detection ultrasound signal for tracking the shear wave to the object in which the shear wave is generated by the push signal." [0103]) such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at approximately a same arrival time ("The ultrasound diagnosis apparatus 1000 may transmit the unfocused push signals to the object in different directions such that the unfocused push signals may simultaneously arrive on a predetermined axis." [0142], Figs. 1, 7) that increases a tissue displacement (“constructive interference” [0143], Figs. 1, 7) at the tracking position at the arrival time as compared to a displacement of the first shear wave in an absence of the second shear wave or a displacement of the second shear wave in an absence of the first shear wave ("The ultrasound diagnosis apparatus 1000 may steer and transmit push signals such that constructive interference may occur between two push signals on a predetermined axis parallel to an axial direction of a plurality of transducer elements." [0143], Figs. 1, 7. Note that the two push signals cause the constructive displacement that generates shear waves that are amplified by the “constructive interference” of the push signals [0143]).
Lee does not explicitly teach that the tracking position is equidistant from the first and second excitation positions such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at a same arrival time.
However, Kulakowski discloses systems and methods for steering multiple ultrasound beams, which is analogous art. Kulakowski teaches that the tracking position (220, Fig. 4) is equidistant from the first (206, Fig. 4) and second (208, Fig. 4) excitation positions such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at a same arrival time (“the beams 202 and 204 may be steered so that the beam Note that the absolute value of the angle  of beam axes 224 and 228 is the same. Therefore, the intersection point for steered push pulses 202 and 204 will be at the axis 220 equidistant from the first and second excitation positions in Fig. 4, also seen in Fig. 9).
Therefore, based on Kulakowski’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have the tracking position that is equidistant from the first and second excitation positions such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at a same arrival time, as taught by Kulakowski, in order to facilitate detection of shear waves by generating a higher energy shear wave thereby increasing signal-to-noise ratio (Kulakowski: [0070]).
Regarding claim 20, Lee teaches the ultrasound system of claim 18, wherein the tracking position is between the first and second excitation positions (tracking position is between the first and second excitation positions according to the symmetry because the wave maximum is shown as a narrow region at the “axis 705" in Fig. 7: “unfocused push signals 711 and 712 may be symmetrical to each other with respect to a predetermined axis 705." [0155], Because tracking pulses track the shear waves, they would be in the same locations as the shear waves, around the “axis 705" in Fig. 7: “the transmission unit 1021 …may transmit the detection ultrasound signal for tracking the shear wave to the object in which the shear wave is generated by the push signal." [0103]) such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at approximately a same arrival time ("The ultrasound diagnosis apparatus 1000 may transmit the unfocused push signals to the object in different directions such that the unfocused push signals may simultaneously arrive on a predetermined axis." [0142], Figs. 1, 7) that increases a tissue displacement (“constructive interference” [0143], Figs. 1, 7) at the tracking position at the arrival time as compared to a displacement of the first shear wave in an absence of the second shear wave or a displacement of the second shear wave in an absence of the first shear wave ("The ultrasound diagnosis apparatus 1000 may steer and transmit push signals such that constructive interference may occur between two push signals on a predetermined axis parallel to an axial direction of a plurality of transducer elements." [0143], Figs. 1, 7. Note that the two push signals cause the constructive displacement that generates shear waves that are amplified by the “constructive interference” of the push signals [0143]).
Lee does not explicitly teach that the tracking position is equidistant from the first and second excitation positions such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at a same arrival time.
However, Kulakowski discloses systems and methods for steering multiple ultrasound Note that the absolute value of the angle  of beam axes 224 and 228 is the same. Therefore, the intersection point for steered push pulses 202 and 204 will be at the axis 220 equidistant from the first and second excitation positions in Fig. 4, also seen in Fig. 9).
Therefore, based on Kulakowski’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have the tracking position that is equidistant from the first and second excitation positions such that the first and second shear waves arrive at the tracking position to create the constructive shear wave displacement at a same arrival time, as taught by Kulakowski, in order to facilitate detection of shear waves by generating a higher energy shear wave thereby increasing signal-to-noise ratio (Kulakowski: [0070]).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1, and further in view of Call et al (US 20180068155), hereinafter, Call.
Regarding claim 4, Lee teaches the method of claim 1.
While Lee teaches the step of generating three or more shear waves ("The ultrasound diagnosis apparatus 1000 … may transmit at least two unfocused push signals" [0146]) that comprises generating two shear waves at two excitation positions substantially equidistant from the tracking position (“unfocused push signals 711 and 712 may be symmetrical to each other with respect to a predetermined axis 705." [0155], Fig. 7), and higher dimensionality ultrasound arrays (“a 1.5D probe, a 2D (matrix) probe, and a 3D probe," [0091]. In a 1.5D probe, a 2D (matrix) probe, or a 3D probe, more than 2 push signals can be equidistant from the tracking position at the center), Lee does not explicitly teach three or more excitation positions wherein the three or more excitation positions are equidistant from the tracking position.
However, Call discloses ultrasound imaging systems and methods for detecting object motion, which is analogous art. Call teaches three or more excitation positions (positions of linear transducer arrays 472, 474, 476, 478 [0206], Fig. 6), wherein the three or more excitation positions are  equidistant (472, 474, 476, 478 are equidistant from 480, [0206], Fig. 6) from the tracking position (“The probe 470 may comprise a plurality of linear transducer arrays 472, 474, 476, 478 (also referred to as 1D arrays)… and one or more transmit elements 480.” [0206]-[0207], Fig. 6; “some of the one-dimensional elements may be designated as transmit elements and others may be designated as receive elements.  In other embodiments, all one-dimensional 
Therefore, based on Call’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have the three or more excitation positions that are equidistant from the tracking position, as taught by Call, in order to facilitate detection of shear waves by using symmetric transducer arrangement, which is an obvious design choice for 2D and 3D probes and transducer arrays.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1, and further in view of Vappou et al (US 20130237820), hereinafter, Vappou.
Regarding claim 10, Lee teaches the method of claim 1.
Lee does not teach that the target region comprises in vitro biomaterials.
However, Vappou discloses devices, methods, and systems for measuring elastic properties of biological tissues, which is analogous art. Vappou teaches that the target region comprises in vitro biomaterials (“The system 100 can further include a scanning mechanism (not shown but may include a phased array or mechanical scanning system) for moving the focused ultrasound energy 13 to scan its focal point over a region in the sample to be imaged and applying the acoustic force F at different target locations 60, the imaging transducer 11 taking image sequences at corresponding locations. The processor 30 can be further configured to measure at each location the axial displacement of the target location due to the applied acoustic force and to determining the mechanical property, such as elasticity, of the sample at 
Therefore, based on Vappou’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have the target region that comprises in vitro biomaterials, as taught by Vappou, in order to generate a map of the measured mechanical property such as elasticity of the sample at different target locations to obtain a map of the variations in elasticity of a sample tissue (Vappou: [0051]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1, and further in view of Hollender et al (US 20150305717), hereinafter, Hollender.
Regarding claim 11, Lee teaches the method of claim 1.
Lee does not teach that the echo signals of the sample eare detected with an internally inserted ultrasound probe array.
However, Hollender discloses methods, systems and computer program products for multi-resolution imaging and analysis, which is analogous art. Hollender teaches that the echo signals of the sample are detected with an internally inserted ultrasound probe array (“the tissue 
Therefore, based on Hollender’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have the echo signals of the sample detected with an internally inserted ultrasound probe array, as taught by Hollender, in order to quantify the stiffness of tissues and/or organs, which may be useful in the clinical setting to track the progression of disease and to monitor the response of diseased tissues to treatments (Hollender: [0054]).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20160192906), hereinafter Lee.
Regarding claim 22, Lee teaches, in the embodiment of fig. 7 ([0142]-[0157]), the method of claim 1.
Lee fails to show in the embodiment of fig. 7 that the first shear wave and the second shear wave propagate in opposing directions to constructively interfere in a region between the first and second excitation positions.
However, Lee teaches, in the embodiment of fig. 12 ([0203] - [0209]), that the first shear wave (a shear wave excited by a first push signal of push signal set 121 with an arrow indicating Excitation positions are seen as “1” and “2” in Fig. 12).
Therefore, based on Lee’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s first cited embodiment to have the first shear wave and the second shear wave propagate in opposing directions to constructively interfere in a region between the first and second excitation positions, as taught in Lee’s second cited embodiment, in order to facilitate shear wave amplification within a region of interest (Lee: [0205]).

Response to Arguments
                                                         
12/16/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §102 and $103 rejection arguments on pages 7-13 of the REMARKS.
Claims 1-15                
The Applicant argues that “Lee proposes focusing push signals for constructive interference along a predetermined axis as shown in Figure 7 (reproduced below). In fact, Lee discusses generating shear waves from the unfocused push signals; therefore, the push signals that are constructively interfered are not analogous to constructive interference of shear waves, which apparently propagate outwardly from the constructively interfered push signal.” (Page 9).   However, in the embodiment of Fig. 7, the push signals cause the constructive displacement that generates shear waves that are being amplified because of the “constructive interference” of the shear waves as the push signal is constructively interfered in the region of interest. Additionally, constructive interference of shear waves is not recited in claim 1. The Applicant argues that “the tracking pulses in Lee are not in the target region at a tracking position that is between the first and second excitation positions as recited in the independent claims. Lee discusses constructive interference of shear waves with respect to timing and positioning a second push pulse so that the shear waves propagating outward in the same direction will interfere. Figure 11 is reproduced below... For at least the reasons discussed above, Lee does not disclose the constructive interference of shear waves generated from first and second excitation positions or tracking pulses in the target region at a tracking position that is between the first and second excitation positions as recited in the independent claims.” (Pages 10-11). However, the rejection is made over the embodiment of Fig. 7 of Lee rather than Fig. 11. The additional arguments about the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793